On order of the Court, the motion to add issue is GRANTED. The application for leave to appeal the August 8, 2016 order of the Court of Appeals is considered. We DIRECT the Shiawassee County Prosecuting Attorney to answer the application for leave to appeal within 28 days after the date of this order. The prosecutor shall pay particular attention to the effect of Does #1-5 v. Snyder , 834 F.3d 696 (C.A. 6, 2016), cert. den. sub. nom. Snyder v. John Does #1-5 , --- U.S. ----, 138 S.Ct. 55, 199 L.Ed.2d 18 (2017), and People v. Solloway , 316 Mich.App. 174, 891 N.W.2d 255 (2016), lv. den.
*461500 Mich 997, 894 N.W.2d 604 (2017), on the issues raised by the defendant. The motion for expedited consideration is DENIED.
The application for leave to appeal remains pending.